May 24, 1916.
The following order was made
The order extending the time within which to perfect the appeal was within the discretion of the trial Judge, and not appealable at this time. *Page 332 
Inasmuch as there is some confusion in the minds of attorneys as to the proper practice in the preparation of appeals, it is well to say: The appellant serves his proposed case, making a narrative statement of so much of the testimony as may be pertinent to the appeal, where it can be done. If the respondent objects to appellant's statement, he can propose amendments thereto, inserting or striking out, or he may propose by way of amendment a statement in accordance with his view of the testimony. In case of a failure of the appellant and the respondent to agree, the case must then be referred to the trial Judge for settlement. It is not sufficient for respondent to object to appellant's statement of the testimony of any witness or witnesses, and propose that in lieu thereof the entire testimony be inserted. Respondent must serve the proposed amendments, which should specify what he proposes to strike out or insert in accordance with the rule. The statute (Code Civ. Proc., sec. 315) provides that the presiding Judge may require the stenographer to furnish him with a transcript of the testimony.
The case is remanded to the Circuit Judge for settlement.